Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on January 15, 2021.  The Applicant’s Amendment and Request for Reconsideration has been received and entered.  
Claims 1-2 and 4-20 are currently pending and have been examined.  Claims 1-2, 7-8, 10-11, 13-14, and 16-19 have been amended.  Claim 3 has been canceled.  
The previous rejection of claims 1-20 under 35 USC 112(a) has been withdrawn.
The previous rejection of claims 1-20 under 35 USC 101 has been withdrawn.
Examiner’s Note:  The Examiner notes that claim 1 does not contain the proper claim status identifier.  See MPEP 714 for reference.  Claim 1 has been listed as “Original”.  However, claim 1 should be identified as “Currently Amended.”

Response to Arguments
Applicant’s amendments necessitated any new grounds of rejection.
Applicant’s arguments regarding the rejections under 35 USC 112(a) have been fully considered and they are persuasive.  Therefore, the previous rejection of claims 1-20 under 35 USC 112(a) has been withdrawn.
The previous rejection of claims 1-20 under 35 USC 101 has been withdrawn in view of Applicant’s amendments and arguments.  The claims do not recite any of the judicial exceptions enumerated in the MPEP or in the 2019 Revised Patent Subject Matter Eligibility Guidance.
Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “wherein the embeddings have an embeddings number of dimensions.”  Nowhere does Applicant’s originally-filed disclosure recite “an embeddings number of dimensions.”
Claim 17 is rejected for similar reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 and 4-20:
Further, it is unclear if the refining of the embeddings is intended to be part of the recited method or if this iterative process takes place externally to the recited method.  For purposes of examination, the Examiner is interpreting this iterative refining as being part of the recited method.  
Further, claim 1 recites “wherein determining n-dimensional embeddings comprises determining embeddings within a specified proximity to the vector representation of the search query.”  This limitation is unclear.  First, it is unclear if the “embeddings” are intended to be the same as the n-dimensional embeddings representing entities, the same as the “embeddings” previously recited in claim 1, or if all of these are embeddings are intended to be the same n-dimensional embeddings.  For purposes of examination, the Examiner is interpreting the “embeddings” as being the “n-dimensional embeddings”.
Further, it is unclear what is meant by “a specified proximity to the vector representation of the search query.”  Is the proximity specified as part of the search query? If so, is it intended to be part of the recited method or does it occur externally to the claim?  For purposes of examination, the Examiner is interpreting the “specified proximity” as any arbitrary proximity.
Further, claim 1 recites “reducing, using a projection engine, the n-dimensional embeddings representing entities into a 2-dimensional representation of the entities.”  It is unclear if all of the n-dimensional embeddings for multiple entities are reduced to a single 2-dimensional representation or if the n-dimensional embedding for each entity is reduced to a respective 2-dimensional representation for each entity.  For purposes of examination, the Examiner is 
Further, claim 1 recites “forwarding, for display on a user’s computing device, the 2-dimensional representation of the entities.”  This limitation is unclear.  It is unclear what is actually forwarded to the user.  Per the figures, it appears that a 2-dimensional image is forwarded to the user.  However, if the n-dimensional embedding is reduced to a 2-dimensional representation, that appears to be more like an embedding or a vector.  So is it the embedding/vector that is forwarded to the user or is it an image?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as “forwarding, for display on a user’s computing device, an image.”  
Claims 2 and 4-10 inherit the deficiencies of claim 1.
Claims 11-20 are rejected for similar reasons.
Claims 2 and 17:  Claim 2 recites “wherein converting the search query comprises converting a product description to a vector by matching description text against an index.”  This limitation is unclear.  First, it is unclear what is meant by “a product description.”  Is this product description part of the search query?  If so, how is it identified, i.e., from parts of the query that are not product description?  It is further unclear how matching the product description to an index converts the text to a vector.  What is being matched to what?  Is it individual words of the product description or phrases?  Further, what does the index contain?  For purposes of examination, the Examiner is interpreting this 
Further, claim 2 recites “wherein the embeddings have an embeddings number of dimensions.”  It is unclear what is meant by “an embeddings number of dimensions.”  Does this mean that each embedding contains a certain number of dimensions?  Or does this mean that the set of embeddings has a certain number of embeddings?  For purposes of examination, the Examiner is interpreting “an embeddings number of dimensions” as meaning that each embedding contains a certain number of dimensions.
Claim 17 is rejected for similar reasons.
Claims 8, 14, and 19:  Claim 8 recites “receiving an indication of a user’s desire to see more products that have fewer attributes in common than products that are currently being displayed.”  This limitation is unclear.  The term “fewer” is a relative term which renders the claim indefinite.  The term “fewer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the term “attributes” is rendered indefinite by use of the term “fewer.”  For purposes of examination, the Examiner is assigning little patentable weight to the phrase “fewer.”  For purposes of examination, the Examiner is interpreting this portion of claim 8 as reciting “receiving an indication of a user’s desire to see more products that are similar to products that are currently being displayed.”  
Claims 14 and 19 are rejected for similar reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,339,586 B1 to Khobragade et al. (hereinafter “Khobragade”), in view of US 2020/0167690 A1 to Zhao et al. (hereinafter “Zhao”).  
Claims 1 and 16:  Khobragade discloses systems and methods “for identifying similar products or services for the purpose of making relevant recommendations to an online consumer.”  (See Khobragade, at least Abstract).  Khobragade further discloses that “[p]roducts and services are represented by associated vectors which include values for each of a plurality of attributes of the corresponding product or service.  One or more similar products or services are identified relative to a reference product or service set with reference to the distance between the end points of the respective vectors in the associated vector space.”  (See Khobragade, at least Abstract).  Khobragade further discloses:
receiving a search query from a user’s computing device (See Khobragade, at least col. 2, line 63 to col. 3, line 13, user performs a product search which returns search results including one or more products that is identified as the reference product set);
converting the search query into a vector representation of the search query (See Khobragade, at least col. 2, line 63 to col. 3, line 13, user performs a product search which returns search results including one or more products that is identified as the reference product set; col. 3, lines 60-67, if reference product set includes a single product, similar products are identified as all products having product vector end points within some programmable distance of the end point of the product vector representing Product 1 (the single product in the reference product set); col. 4, lines 30-50, if reference product set includes more ;
determining n-dimensional embeddings…, the embeddings representing entities, wherein determining n-dimensional embeddings comprises determining embeddings within a specified proximity to the vector representation of the search query (See Khobragade, at least col. 2, line 63 to col. 3, line 13, user performs a product search which returns search results including one or more products that is identified as the reference product set; col. 3, lines 60-67, if reference product set includes a single product, similar products are identified as all products having product vector end points within some programmable distance of the end point of the product vector representing Product 1 (the single product in the reference product set); col. 4, lines 30-50, if reference product set includes more than one product, distances between the end points for each of the vectors for the products in the reference set and each of the other products is calculation and these distances are then combined to identify similar products as the products having vector end points that are close to those for the vectors of the products in the reference set);
forwarding, for display on a user’s computing device, the 2-dimensional representation of the entities (See Khobragade, at least FIG. 1 and associated text, image of tablet is presented on user’s client device; col. 3, lines 1-13, user is viewing information about a particular tablet; col. 2, line 63 to col. 3, line 13, user performs a product search which returns search results including one or more products that is identified as the reference product set);
receiving an input from the user’s computing device (See Khobragade, at least col. 3, lines 14-30, option to receive information about products similar to the reference product set is presented to the user; option may be an interface control; user selects the option (i.e., by selecting the button); FIG. 1 and associated text, item 106-5 is user interface on client device);
responsive to the input, determining an additional 2-dimensional entity representation (See Khobragade, at least col. 3, lines 14-30, option to receive information about products similar to the reference product set is presented to the user; option may be an interface control;’ user selects the option (i.e., by selecting the button); in response, one or more similar products are identified and information relating to the one or more similar products is presented to the user; information presented may include an image of the product, summary information, detailed specifications, etc.); and 
forwarding, for display on the user’s computing device, the additional 2-dimensional entity representation (See Khobragade, at least col. 3, lines 14-30, option to receive information about products similar to the reference product set is presented to the user; option may be an interface control; user selects the option (i.e., by selecting the button); in response, one or more similar products are identified and information relating to the one or more similar products is presented to the user).
Khobragade does not expressly disclose determining n-dimensional embeddings in a latent space, the embeddings having been refined iteratively using a machine learning process; and reducing, using a projection engine, the n-dimensional embeddings representing entities into a 2-dimensional representation of the entities.
However, Zhao discloses systems and methods “for multi-task equidistant embedding…that process categorical feature data to explore feature interactions.”  (See Zhao, at least Abstract).  Zhao further discloses that “feature data is generated or received that describes characteristics of user interactions, such as demographics of a user or a user device.  Training data is created by modifying, filtering or translating the feature data.”  (See Zhao, at least para. [0023]).  Zhao further discloses that the “training data is input to a machine learning system to create a prediction model.”  (See Zhao, at least para. [0023]).  Zhao further discloses that the user interaction may take the form of a user interacting with digital content including purchasing an application.  (See Zhao, at least para. [0041]).  Zhao further discloses determining n-dimensional embeddings in a latent space, the embeddings having been refined iteratively using a machine learning process (See Zhao, at least para. [0051], training data is input to the machine learning module to create the task prediction model using various layers of a deep neural network where one layer is the equidistant embedding system; to verify the accuracy of the predicted values from the task prediction model, the machine learning module compares the predicted values with the correct values in the training data; the predicted values may be generated through a prediction layer in the prediction model by projecting a hidden (i.e., latent) representation; para. [0055], training data is input to the machine learning module and is used to extract a number of categorical features that refer to features within a particular category; for a particular category, a number of features exists; for example, for the category of “internet browsers”, features exist for Chrome, Firefox, and Internet Explorer; thus, each feature corresponds to an “entity”; para. [0056], a high-dimensional representation of “Chrome” is the vector [1, 0, 0]; a high-dimensional representation of Firefox is the vector [0, 0, 1]; a high-dimensional representation of Internet Explorer is the vector [0,1, 0]; these vectors are three-dimensional vectors and correspond to the n-dimensional embeddings, i.e., n = 3); and reducing, using a projection engine, the n-dimensional embeddings representing entities into a 2-dimensional representation of the entities (See Zhao, at least FIG. 5 and associated text, Chrome, Firefox, and Internet Explorer have each been assigned two-dimensional coordinates; para. [0056], the features are converted to a low-.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the product recommendation system and method of Khobragade the ability of determining n-dimensional embeddings in a latent space, the embeddings having been refined iteratively using a machine learning process; and reducing, using a projection engine, the n-dimensional embeddings representing entities into a 2-dimensional representation of the entities as disclosed by Zhao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “predict events involving user actions…and thus improve operation of devices and systems that leverage these predictions.”  (See Zhao, at least para. [0002]).
Claim 16 is rejected for similar reasons.
Claim 4:  The combination of Khobragade and Zhao discloses all the limitations of claim 1 discussed above.
Khobragade further discloses wherein the method further comprises determining proximity between embeddings (See Khobragade, at least col. 3, lines 31-40, similar products are identified with reference to distances between the end points 
Claim 5:  The combination of Khobragade and Zhao discloses all the limitations of claim 4 discussed above.
Khobragade further discloses wherein the proximity between embeddings is based at least in part on a distance metric (See Khobragade, at least col. 3, lines 31-40, similar products are identified with reference to distances between the end points of vectors representing products in a Euclidean vector space; claim 1, calculating Euclidean distances between vectors representing different products).
Claim 6:  The combination of Khobragade and Zhao discloses all the limitations of claim 5 discussed above.
Khobragade further discloses wherein the distance metric comprises at least one of cosine similarity, Euclidean distance, Poincare distance and geodesic distance for a discrete graph (See Khobragade, at least col. 3, lines 31-40, similar products are identified with reference to distances between the end points of vectors representing products in a Euclidean vector space; claim 1, calculating Euclidean distances between vectors representing different products). 
Claims 7, 13, and 18:  The combination of Khobragade and Zhao discloses all the limitations of claims 1, 11, and 16 discussed above and below.
Khobragade further discloses wherein the entities are products (See Khobragade, at least col. 1, lines 34-40, techniques are for identifying similar products or services) and wherein receiving an input from the user comprises receiving an indication of a user’s desire to see more products that have attributes of at least one displayed product (See Khobragade, at least col. 3, lines 14-30, option to receive information about products similar to the reference product set is presented to the user; option may be an interface control; user selects the option (i.e., by selecting the button)).
Claims 13 and 18 are rejected for similar reasons.
Claims 8, 14, and 19:  The combination of Khobragade and Zhao discloses all the limitations of claims 1, 11, and 16 discussed above and below.
Khobragade further discloses wherein the entities are products (See Khobragade, at least col. 1, lines 34-40, techniques are for identifying similar products or services) and wherein receiving an input from the user comprises receiving an indication of a user’s desire to see more products that have fewer attributes in common than products that are currently being displayed (See Khobragade, at least col. 3, lines 14-30, option to receive information about products similar to the reference product set is presented to the user; option may be an interface control;’ user selects the option (i.e., by selecting the button)).
Claims 14 and 19 are rejected for similar reasons.
Claims 9, 15, and 20:  The combination of Khobragade and Zhao discloses all the limitations of claims 1, 11, and 16 discussed above.
Khobragade further discloses wherein the entities are at least one of product listings, shop pages, item categories, and collections of items selected by users (See Khobragade, at least col. 1, lines 34-40, techniques are for identifying similar products or services; FIG. 1 and associated text, image of tablet is presented on user’s client device along with listing about that product).
Claims 15 and 20 are rejected for similar reasons.
Claim 10:  The combination of Khobragade and Zhao discloses all the limitations of claim 1 discussed above.
Khobragade further discloses wherein forwarding, for display on a user’s computing device, the 2-dimensional representation of the entities comprises forwarding, for display on a user’s computing device, a view of the 2-dimensional representation of the entities (See Khobragade, at least FIG. 1 and associated text, image of tablet is presented on user’s client device; col. 3, lines 1-13, user is viewing information about a particular tablet; col. 2, line 63 to col. 3, line 13, user performs a product search which returns search results including one or more products that is identified as the reference product set) and wherein receiving an input from the user’s computing device comprises receiving an input from the user’s computing device to provide more detailed information from a portion of the high-level view (See Khobragade, at least col. 5, lines 50-67, user presented information about Product 7 and then navigated to a product details page for that product).
Claim 11:  Khobragade discloses:
receiving a search query from a user’s computing device (See Khobragade, at least col. 2, line 63 to col. 3, line 13, user performs a product search which returns search results including one or more products that is identified as the reference product set);
converting the search query into a vector representation of the search query (See Khobragade, at least col. 2, line 63 to col. 3, line 13, user ;
determining a set of n-dimensional embeddings…, the embeddings representing items, wherein determining n-dimensional embeddings comprises determining embeddings within a specified proximity to the vector representation of the search query (See Khobragade, at least col. 2, line 63 to col. 3, line 13, user performs a product search which returns search results including one or more products that is identified as the reference product set; col. 3, lines 60-67, if reference product set includes a single product, similar products are identified as all products having product vector end points within some programmable distance of the end point of the product vector representing Product 1 (the single product in the reference product set); col. 4, lines 30-50, if reference product set ;
forwarding for display on the user’s computing device the lower dimensional representation of the items (See Khobragade, at least FIG. 1 and associated text, image of tablet is presented on user’s client device; col. 3, lines 1-13, user is viewing information about a particular tablet; col. 2, line 63 to col. 3, line 13, user performs a product search which returns search results including one or more products that is identified as the reference product set);
receiving an input from a user (See Khobragade, at least col. 3, lines 14-30, option to receive information about products similar to the reference product set is presented to the user; option may be an interface control;’ user selects the option (i.e., by selecting the button));
responsive to the input, obtaining an additional lower dimensional representation of items (See Khobragade, at least col. 3, lines 14-30, option to receive information about products similar to the reference ; and 
forwarding for display on the user’s computer the additional lower dimension representation of the items (See Khobragade, at least col. 3, lines 14-30, option to receive information about products similar to the reference product set is presented to the user; option may be an interface control;’ user selects the option (i.e., by selecting the button); in response, one or more similar products are identified and information relating to the one or more similar products is presented to the user).
Khobragade does not expressly disclose determining a set of n-dimensional embeddings in a latent space, the embeddings having been refined iteratively using a machine learning process; and reducing, using a projection engine, the n-dimensional embeddings representing items to a lower dimensional representation of the items.
However, Zhao discloses determining a set of n-dimensional embeddings in a latent space, the embeddings having been refined iteratively using a machine learning process (See Zhao, at least para. [0051], training data is input to the machine learning module to create the task prediction model using various layers of a deep neural network where one layer is the equidistant embedding system; ; and reducing, using a projection engine, the n-dimensional embeddings representing items to a lower dimensional representation of the items (See Zhao, at least FIG. 5 and associated text, Chrome, Firefox, and Internet Explorer have each been assigned two-dimensional coordinates; ; para. [0056], the features are converted to a low-dimensional space, such as two-dimensional space).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the product recommendation system and method of Khobragade the ability of determining a set of n-dimensional embeddings in a latent space, the embeddings having been refined iteratively using a machine learning process; and reducing, using a projection engine, the n-dimensional embeddings representing items to a lower dimensional representation of the items as disclosed by Zhao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “predict events involving user actions…and thus improve operation of devices and systems that leverage these predictions.”  (See Zhao, at least para. [0002]).
Claim 12:  The combination of Khobragade and Zhao discloses all the limitations of claim 11 discussed above.
Khobragade does not expressly disclose wherein reducing the n-dimensional embeddings representing items comprises reducing the n-dimensional embeddings to a 2D representation of the items and wherein reducing the n-dimensional embeddings comprises projecting the n-dimensional embeddings onto a 2D coordinate system.
However, Zhao discloses wherein reducing the n-dimensional embeddings representing items comprises reducing the n-dimensional embeddings to a 2D representation of the items and wherein reducing the n-dimensional embeddings comprises projecting the n-dimensional embeddings onto a 2D coordinate system (See Zhao, at least FIG. 5 and associated text, Chrome, Firefox, and Internet Explorer have each been assigned two-dimensional .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the product recommendation system and method of Khobragade the ability of reducing the n-dimensional embeddings representing items comprises reducing the n-dimensional embeddings to a 2D representation of the items and wherein reducing the n-dimensional embeddings comprises projecting the n-dimensional embeddings onto a 2D coordinate system as disclosed by Zhao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “predict events involving user actions…and thus improve operation of devices and systems that leverage these predictions.”  (See Zhao, at least para. [0002]).

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khobragade and Zhao as applied to claims 1 and 16 above, and further in view of US 10,474,756 B2 to Anisimovich et al. (hereinafter “Anisimovich”).
The combination of Khobragade and Zhao discloses all the limitations of claims 1 and 16 discussed above.
Neither Khobragade nor Zhao expressly discloses wherein converting the search query comprises converting a product description to a vector by matching description text against an index and wherein the embeddings have an embeddings number of dimensions and wherein determining n-dimensional embeddings comprises using a reconstruction error system having an encoder and a decoder to determine the embeddings, the reconstruction error system trained by i) using the encoder to convert description vectors to embeddings, the description vectors having a description vector number of dimensions higher than the embeddings number of dimensions, ii) using the decoder to expand the embeddings back to the description vector number of dimensions; and iii) training the encoder and decoder according to a cost function.
However, Anisimovich discloses systems and methods “for using autoencoders for training natural language classifiers.”  (See Anisimovich, at least Abstract).  Anisimovich further discloses wherein converting the search query comprises converting a product description to a vector by matching description text against an index (See Anisimovich, at least col. 4, lines 51-67, feature vectors are produced from a corpus of natural language texts; col. 5, lines 3-15, matrix representing the text corpus (i.e., the index), such that each row of the matrix represents a vector of features of a text identified by the row index and each column of the matrix represents a certain text feature, for example, an occurrence of a word identified by the column index), and wherein the embeddings have an embeddings number of dimensions (See Anisimovich, at least col. 6, lines 28-35, autoencoder includes an encoder stage that receives the , and wherein determining n-dimensional embeddings comprises using a reconstruction error system having an encoder and a decoder to determine the embeddings (See Anisimovich, at least col. 6, lines 28-56, autoencoder has an encoder and decoder and converts an input vector to a latent representation and then maps the latent representation to a reconstruction vector), the reconstruction error system trained by i) using the encoder to convert description vectors to embeddings, the description vectors having a description vector number of dimensions higher than the embeddings number of dimensions (See Anisimovich, at least col. 6, lines 28-35, autoencoder includes an encoder stage that receives the input vector X and maps it to the latent representation Z (i.e., the embedding); the dimension of Z is significantly less than the dimension of the input vector (i.e., the description vector), ii) using the decoder to expand the embeddings back to the description vector number of dimensions (See Anisimovich, at least col. 6, lines 43-56, autoencoder includes a decoder stage that maps the latent representation vector Z (i.e., the embedding) to a reconstruction vector X’ that has the same dimensions as the input vector (i.e., the description vector); and iii) training the encoder and decoder according to a cost function (See Anisimovich, at least col. 6, lines 45-50, autoencoder (i.e., the encoder and decoder) is trained to minimize the reconstruction error).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the product recommendation wherein converting the search query comprises converting a product description to a vector by matching description text against an index and wherein the embeddings have an embeddings number of dimensions and wherein determining n-dimensional embeddings comprises using a reconstruction error system having an encoder and a decoder to determine the embeddings, the reconstruction error system trained by i) using the encoder to convert description vectors to embeddings, the description vectors having a description vector number of dimensions higher than the embeddings number of dimensions, ii) using the decoder to expand the embeddings back to the description vector number of dimensions; and iii) training the encoder and decoder according to a cost function as disclosed by Anisimovich since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to use large un-annotated text corpuses to produce better performing classifiers.  (See Anisimovich, at least col. 3, lines 40-55).
Claim 17 is rejected for similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625